J-S40038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LORIN A. CROCE                           :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MARCIA CROCE                             :
                                          :
                     Appellant            :   No. 206 WDA 2019

             Appeal from the Order Entered January 15, 2019
  In the Court of Common Pleas of Indiana County Civil Division at No(s):
                             11499 CD 2015

BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                       FILED AUGUST 16, 2019

      Marcia Croce (Wife) appeals from the order entered in the Court of

Common Pleas of Indiana County (trial court) denying her petition to set aside

her divorce settlement agreement with Lorin A. Croce (Husband). We affirm.

      In 2015, Husband filed a complaint in divorce against Wife. Both parties

were represented by counsel for several years until October 2018 when Wife’s

counsel withdrew and she began to represent herself. Soon after, Husband

filed a motion for appointment of a master for divorce and distribution of

property, which was granted. The master held a settlement conference that

concluded with Husband and Wife signing an agreement disposing of all claims

which was filed in the trial court.

      About three weeks later, Wife filed a complaint in the trial court that it

treated as a petition to set aside the parties’ agreement. Among other things,

Wife alleged that she involuntarily signed the agreement at the conference
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40038-19


due to duress. The trial court held a hearing on Wife’s petition and heard

testimony from both her and the master. After the hearing, the trial court

entered an order denying the petition. Wife filed a timely pro se notice of

appeal and the trial court ordered her to file a Pa.R.A.P. 1925(b) statement

within 21 days. In its order, the trial court notified Wife that any issue not

properly included in the statement shall be deemed waived. However, Wife

never filed a Pa.R.A.P. 1925(b) statement.

      We first address whether Wife has properly preserved any issues for

review. This Court has previously emphasized the requirement to submit a

Pa.R.A.P. 1925(b) statement:

      Pa.R.A.P 1925(b) provides that a judge entering an order giving
      rise to a notice of appeal ‘may enter an order directing the
      appellant to file of record in the trial court and serve on the judge
      a concise statement of the errors complained of on appeal
      (‘Statement’).’ Rule 1925 also states that ‘[i]ssues not included
      in the Statement and/or not raised in accordance with the
      provisions of this paragraph (b)(4) are waived.’            Pa.R.A.P.
      1925(b)(4)(vii). In Commonwealth v. Lord, [ ] 719 A.2d 306 (
      [Pa.] 1998), our Supreme Court held that ‘from this date forward,
      in order to preserve their claims for appellate review, [a]ppellants
      must comply whenever the trial court orders them to file a
      Statement of Matters Complained of on Appeal pursuant to Rule
      1925. Any issues not raised in a [Rule] 1925(b) statement will be
      deemed waived.’          Lord, 719 A.2d at 309; see also
      Commonwealth v. Castillo, [ ] 888 A.2d 775, 780 ( [Pa.] 2005)
      (stating any issues not raised in a Rule 1925(b)statement are
      deemed waived). This Court has held that ‘[o]ur Supreme Court
      intended the holding in Lord to operate as a bright-line rule, such
      that failure to comply with the minimal requirements of Pa.R.A.P.
      1925(b) will result in automatic waiver of the issues raised.’
      Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc.,
      88 A.3d 222, 224 (Pa. Super. 2014) (en banc) (emphasis in
      original) (quoting Commonwealth v. Schofield, [ ] 888 A.2d
771, 774 ( [Pa.] 2005)).

                                      -2-
J-S40038-19


U.S. Bank, N.A. for Certificateholders of LXS 2007-7N Trust Fund v.

Hua, 193 A.3d 994, 996-97 (Pa. Super. 2018).

      Before finding waiver, we must first determine if Wife was properly

served with notice of her obligation under Pa.R.A.P. 1925(b) to file a

statement of errors complained of on appeal. See Presque Isle, 88 A.3d at

226. “[S]trict application of the bright-line rule in Lord necessitates strict

interpretation regarding notice of Rule 1925(b) orders.” Id. “[F]ailure by the

prothonotary to give written notice of the entry of a court order and to note

on the docket that notice was given will prevent waiver for timeliness pursuant

to Pa.R.A.P. 1925(b).” Id.

      Here, the Indiana County Prothonotary’s docket shows that the trial

court’s order directing Wife to file a Pa.R.A.P. 1925(b) statement was entered

on February 11, 2019, along with the Prothonotary noting that copies were

mailed to Wife and Husband’s counsel on that same day. Wife concedes as

much in her reply brief, instead blaming her failure to file a statement on her

lack of having counsel. See Wife’s Reply Brief, at 7-9. “[A]lthough this Court

is willing to construe liberally materials filed by a pro se litigant, pro se status

generally confers no special benefits upon an appellant.” Commonwealth v.

Lyon, 833 A.2d 245, 251-52 (Pa. Super. 2003) (citation omitted).

“Accordingly, a pro se litigant must comply with the procedural rules set forth

in the Pennsylvania Rules of Court.”       Id.   As a result, by failing to file a




                                       -3-
J-S40038-19


Pa.R.A.P. 1925(b) statement, as required by the trial court’s order, Wife’s

claims on appeal are waived.

        Even if her claims were preserved, we would find that the trial court did

not abuse its discretion in denying Wife’s petition.1 As she did at the hearing,

Wife claims that her assent to the settlement agreement was the product of

duress. Our Supreme Court has defined duress as follows:

        [T]hat degree of restraint or danger, either actually inflicted or
        threatened and impending, which is sufficient in severity or
        apprehension to overcome the mind of a person of ordinary
        firmness.... The quality of firmness is assumed to exist in every
        person competent to contract, unless it appears that by reason of
        old age or other sufficient cause he is weak or infirm.... Where
        persons deal with each other on equal terms and at arm’s length,
        there is a presumption that the person alleging duress possesses
        ordinary firmness.... Moreover, in the absence of threats of actual
        bodily harm there can be no duress where the contracting party
        is free to consult with counsel....




____________________________________________


1   The following standard of review would apply to Wife’s claims:

        The determination of marital property rights through prenuptial,
        post[-]nuptial and settlement agreements has long been
        permitted, and even encouraged. Both prenuptial and post-
        nuptial agreements are contracts and are governed by contract
        law. Moreover, a court’s order upholding the agreement in divorce
        proceedings is subject to an abuse of discretion or error of law
        standard of review. An abuse of discretion is not lightly found, as
        it requires clear and convincing evidence that the trial court
        misapplied the law or failed to follow proper legal procedures. We
        will not usurp the trial court’s factfinding function.

Paroly v. Paroly, 876 A.2d 1061, 1063 (Pa. Super. 2005) (internal quotation
marks, brackets, and citations omitted).

                                           -4-
J-S40038-19


Degenhardt v. Dillon Co., 669 A.2d 946, 950 (Pa. 1996) (quotation

omitted).

     At the hearing, Wife testified that she was particularly stressed the

morning of the conference and became more so as the conference progressed.

Eventually, Wife conceded, she signed the agreement, testifying that she

would have been willing to sign anything to get out of the conference.

Moreover, much of Wife’s testimony concerning duress was contrasted by the

master, who testified that there was no undue coercion or duress applied

toward Wife in order to get her to agree to the divorce settlement. Based on

this, the trial court determined that Wife had not met her burden of proving

that she should not be bound to the agreement due to duress, and Wife does

not point us to any facts that would compel us to disturb the trial court’s

factual determination.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2019




                                   -5-